 

Exhibit 10.18 

 

June 15, 2014

 

Dr. John Thompson

1438120 Ontario Limited

University of Waterloo

Waterloo, Ontario N2L 3G1

Canada

 

Re:      Amendment #9 to Consulting Agreement of July 12, 1999

 

Dear Dr. Thompson:

 

This will modify paragraph 11 of your Consulting Agreement with Senesco dated
July 12, 1999, as modified.

 

Effective immediately, the term of the Consulting Agreement, as modified, will
be extended for an additional 1 year term through June 30, 2015.

 

All other terms of the Agreement remain unchanged.

 

Sincerely,

  

Leslie J. Browne, Ph.D.

President

Senesco, Inc.

  

Acknowledged and Agreed:

 

/s/ John Thompson   1438120 Ontario Limited   Dr. John Thompson  

  

 

